IMAX CORPORATION

Exhibit 10.37

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of February 15, 2018 between
IMAX CORPORATION, a corporation organized under the laws of Canada (the
“Company”), and DON SAVANT (the “Executive”).

WHEREAS, the Company has employed the Executive in various roles since April 17,
2000; and

WHEREAS, the Company wishes to enter into this Agreement to engage the Executive
to continue to provide services to the Company, and the Executive wishes to be
so engaged, pursuant to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

1. Employment and Duties.

(a) General. Subject to the terms and conditions hereof, the Executive shall
serve as President, Worldwide Sales and Exhibitor Relations and Executive Vice
President, IMAX Corporation, reporting to Mark Welton, President, IMAX Theatres
(the “Manager”). The Executive shall perform the duties and services for the
Company as directed by the Manager from time to time. The Executive’s principal
place of employment shall be the offices of the Company in Los Angeles,
California, subject to regular travel as required by the performance of his
duties and the business of the Company.

(b) Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full business working time to his duties
hereunder, shall faithfully serve the Company, shall in all respects conform to
and comply with the lawful and good faith directions and instructions given to
him by the Manager, and shall use his best efforts to promote and serve the
interests of the Company. Further, the Executive shall not, directly or
indirectly, render material services to any other person or organization without
the consent of the Manager or otherwise engage in activities that would impede
his ability to fully perform his obligations hereunder.

2. Term. The Executive’s employment pursuant to this Agreement shall be
effective as of February 15, 2018, and shall terminate upon the earlier to occur
of (i) the Executive’s termination of employment pursuant to Section 4 hereunder
and (ii) December 31, 2018. The period commencing as of February 15, 2018 and
ending on December 31, 2018 is hereinafter referred to as the “Term”. Before the
end of the Term, the Company and the Executive shall commence discussions
relating to the possibility of extending the term of Executive’s employment with
the Company, and the Company shall inform the Executive on or before October 1,
2018 (or such later date as the parties may mutually agree) if it does not
intend to employ the Executive after expiation of the Term.

3. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:



--------------------------------------------------------------------------------

(a) Base Salary. The Company shall pay to the Executive an annual salary (the
“Base Salary”) of $250,000. The Base Salary will be payable in substantially
equal installments in accordance with the Company’s regular payroll practices as
established from time to time.

(b) 2018 Equity Award.

(i) On or about the time that awards are generally granted to other employees in
2018, the Executive shall receive an equity award with an aggregate grant date
fair market value of $325,000. The equity grant will consist of 25% nonqualified
stock options (the “Options”) to purchase common shares of the Company, no par
value (the “Common Shares”) and 75% Restricted Stock Units (“RSUs”).

(ii) The Options and RSUs shall be granted on the terms and conditions set forth
in the IMAX Corporation Long-Term Incentive Plan (the “LTIP”), the grant
agreements to be entered into between the Company and the Executive pursuant to
the LTIP, and this Agreement. Options and RSUs shall be granted on or about the
time that awards are generally granted to the Company’s employees. Except as
otherwise provided herein, the Executive must be employed by the Company on the
date of grant in order to receive the Options and RSUs.

(iii) For purposes of determining the number of Options and RSUs to be granted
pursuant to this Section 3(b), the Company shall value (i) the Options in a
manner consistent with the Company’s financial statement reporting and (ii) the
RSUs based on the Fair Market Value of the Common Shares on the date of grant
(as defined in the LTIP). The Options and RSUs shall vest according to the
standard schedule for other Company employees. The exercise price of the Options
shall be the Fair Market Value of the Common Shares on the date of grant.

(c) Commission Overrides. The Executive shall be entitled to commission
overrides as described in Exhibit A hereto. The Executive shall not be entitled
to full sales commissions in any territory. The Executive’s commission overrides
shall be governed by the IMAX Sales Commission Plan, as may be amended from time
to time, to the extent not modified in this Agreement.

(d) Benefit Plans. During the Term, the Executive shall be entitled to
participate, on the same basis and at the same level as generally available to
other senior executives of the Company, in any group insurance, hospitalization,
medical, health and accident, disability, fringe benefit and deferred
compensation plans or programs of the Company (including executive supplemental
health benefits) now existing or hereafter established, as in effect from time
to time.

(e) Automobile. The Company shall provide the Executive with an automobile
allowance of $1,100 per month (the “Automobile Payment”). In addition, the
Company shall reimburse Executive for the costs of gasoline, insurance, and
reasonable

 

2



--------------------------------------------------------------------------------

operating expenses for that automobile, in accordance with Company policies in
effect for senior executives from time to time.

(f) Vacation. The Executive shall be entitled to vacation time of twenty-five
(25) days per year.

(g) Expenses. The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by him in the fulfillment of his
duties hereunder upon presentation of written documentation thereof, in
accordance with the business expense reimbursement policies and procedures of
the Company as in effect from time to time. In accordance with the Company’s
Global Travel and Expense Policy, the Executive is eligible to fly Business
Class at his discretion. Payments with respect to reimbursements of expenses
shall be made consistent with the Company’s reimbursement policies and
procedures and in no event later than the last day of the calendar year
following the calendar year in which the relevant expense is incurred.

4. Termination of Employment. Subject to this Section 4, the Company shall have
the right to terminate the Executive’s employment at any time, with or without
Cause (as defined in Section 5), and the Executive shall have the right to
terminate his employment at any time and for any reason.

(a) Termination Due to Death or Disability. The Executive’s employment under
this Agreement will terminate upon the Executive’s death or the Executive’s
Disability (as defined in Section 5). In the event the Executive’s employment
terminates as a result of the Executive’s death or Disability, the Company shall
pay to the Executive (or his estate, as applicable) (i) the Base Salary and
Automobile Payment through and including the date of termination, (ii) an amount
equal to the Executive’s accrued and unused vacation pay as of the date of
termination and (iii) any other amounts or benefits required to be paid or
provided by law or under any plan, program, policy or practice of the Company
(including unreimbursed business expenses properly incurred through the date of
termination) ((i) through (iii) collectively the “Other Accrued Compensation and
Benefits”), payable within thirty (30) days of the Executive’s Separation from
Service by reason of death or Disability (or as otherwise expressly set forth in
the applicable plan, program or agreement). Except as provided in this
Section 4(a), the Executive shall have no further right to receive any other
compensation or benefits after a termination of employment due to the
Executive’s death or Disability.

(b) Termination for Cause; Resignation. At any time prior to the expiration of
the Term the Executive’s employment may be terminated by the Company immediately
for Cause (as defined in Section 5). If, prior to the expiration of the Term,
the Executive incurs a “Separation from Service” within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) by reason of the Company’s termination of the Executive’s employment for
Cause or if the Executive resigns from his employment during the Term, (A) the
Executive shall be entitled to payment of his Other Accrued Compensation and
Benefits, payable within thirty (30) days after the Executive’s Separation from
Service (or as otherwise expressly set forth in the applicable plan, program or
agreement) and (B) all

 

3



--------------------------------------------------------------------------------

unvested Options and outstanding RSUs will be cancelled without consideration
and the Executive shall have no further rights with respect to such Options and
RSUs. The Executive shall have no further right to receive any other
compensation or benefits after his termination for Cause or resignation of
employment. The Executive shall provide thirty (30) days’ written notice to the
Company prior to resigning his employment during the Term.

(c) Termination Without Cause.

(i) If, prior to the expiration of the Term, the Executive incurs a Separation
from Service by reason of the Company’s termination of the Executive’s
employment without Cause, then the Executive shall receive the Other Accrued
Compensation and Benefits and, subject to Sections 4(d) and 4(e):

(A) the Company shall continue to pay the Executive the Base Salary and
Automobile Payment in accordance with the Company’s ordinary payroll practices
in effect from time to time for the period equal to the lesser of (A) six (6)
months and (B) the remainder of the Term, with payments commencing on the 60th
day following the Executive’s Separation from Service (the “Severance Period”);

(B) the Company shall continue to pay the Executive any commissions payable
under the IMAX Sales and Commission Plan and/or this Agreement during the
Severance Period, and shall pay ongoing commissions as set forth in Exhibit A
following the Severance Period; and

(C) the Company shall provide the Executive and his eligible dependents with
continued participation in the Company’s group medical plans during the
Severance Period or, in the event such participation is not permitted, a cash
payment equal to the value of the benefit continuation, payable in three
semi-annual installments beginning sixty (60) days following the Executive’s
Separation from Service. The Executive shall continue to be obligated to pay his
share of premiums, deductibles and co-payments which may be deducted from the
payment made pursuant to this Section 4(c)(i)(C) in the same manner as if the
Executive was actively employed.

(ii) The Executive agrees that the provisions of Section 4(c) are fair and
reasonable and that if his employment is terminated without Cause he shall have
no further right to receive any other compensation or benefits.

(d) Execution and Delivery of Release; Restrictive Covenants. The Company shall
not be required to make the payments and provide the benefits under Section 4(c)
(other than the Other Accrued Compensation and Benefits) unless (i) the
Executive executes and delivers to the Company, within sixty (60) days following
the Executive’s Separation from Service, a general waiver and release of claims
in the Company’s standard form and the release has become effective and
irrevocable in its entirety, and (ii) the Executive remains in material
compliance with the Confidentiality, Non-

 

4



--------------------------------------------------------------------------------

Competition and Intellectual Property Agreement attached hereto as Exhibit B
through the Severance Period (the “Non-Competition Agreement”). The Executive’s
failure or refusal to sign the release (or the revocation of such release in
accordance with applicable laws) or the Executive’s failure to materially comply
with the Non-Competition Agreement shall result in the forfeiture of the
payments and benefits payable under Sections 4(c).

(e) Mitigation. Subject to the Non-Competition Agreement, the Executive shall be
required to mitigate the amount of any payment provided for under Section 4(c)
(other than the Other Accrued Compensation and Benefits pursuant to
Section 4(c)(i) and commissions pursuant to Section 4(c)(i)(B)) by seeking other
employment or remunerative activity reasonably comparable to his duties
hereunder. Upon the Executive’s obtaining such other employment or remunerative
activity, future payments under Section 4(c) that are subject to mitigation
pursuant to this Section shall be reduced by the amount of the Executive’s
remuneration from such other employment or other activity during the Severance
Period (whether or not paid to the Executive during such period). The Executive
shall promptly disclose to the Company any such mitigation compensation; for the
sake of clarity, the Executive shall have no duty to disclose any compensation
he earns after the Term of the Agreement.

(f) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 22 of this Agreement, except
that the Company may waive the requirement for such Notice of Termination by the
Executive. The date of the Executive’s termination of employment shall be the
date specified in the Notice of Termination.

(g) Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company and its subsidiaries and affiliates, and (ii) all fiduciary
positions (including as a trustee) the Executive may hold with respect to any
employee benefit plans or trusts established by the Company and its subsidiaries
and affiliates. The Executive agrees that this Agreement shall serve as written
notice of his resignation in this circumstance.

5. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” shall mean the termination of
the Executive’s employment because of:

(i) the cessation of the Executive’s ability to work legally in the United
States or Canada;

(ii) any act or omission that constitutes a material breach by the Executive of
any of his obligations under this Agreement;

(iii) the continued failure or refusal of the Executive to perform the duties
reasonably required of him in his role;

 

5



--------------------------------------------------------------------------------

(iv) the Executive’s commission of, or plea of nolo contendere to, (A) any
felony or (B) any crime involving dishonesty or moral turpitude or which
reflects negatively upon the Company or otherwise impairs or impedes its
operations;

(v) the Executive’s engaging in any misconduct, negligence, act of dishonesty,
violence or threat of violence that is injurious to the Company or any of its
subsidiaries or affiliates;

(vi) the Executive’s breach of the Non-Competition Agreement or any material
written policy of the Company or any of its subsidiaries or affiliates; or

(vii) any other action by the Executive which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company or any of its subsidiaries or affiliates, or which
results in the violation by the Company or any of its subsidiaries or affiliates
of any law.

The Company shall not terminate Executive for Cause under subsections (ii) or
(iii) of this Section 5(a) unless the Company has provided written notice to
Executive describing the conduct that would provide grounds for a termination
with Cause, and Executive fails to cure the breach, failure, or refusal within
30 days following receipt of such notice.

(b) Disability. For purposes of this Agreement, “Disability” means a physical or
mental disability or infirmity of the Executive that prevents the normal
performance of substantially all of his duties under this Agreement as an
Executive of the Company, which disability or infirmity shall exist for any
continuous period of 180 days.

6. Nondisparagement. The Executive agrees that at no time during the Executive’s
employment by the Company or thereafter shall the Executive make, or cause or
assist any other person to make, any statement or other communication to any
third party that impugns or attacks, or is otherwise critical of, the
reputation, business or character of the Company, its subsidiaries and
affiliates, and their respective directors, officers or employees.

7. Recovery of Compensation. All payments and benefits provided under this
Agreement shall be subject to any compensation recovery or clawback as required
under law.

8. Section 409A of the Code.

 

6



--------------------------------------------------------------------------------

(a) The payments and benefits provided under this Agreement are intended to
comply with, or be exempt from, Section 409A of the Code (“Section 409A”) and
shall be interpreted or construed consistent with that intent. The Company shall
not accelerate any payment or the provision of any benefits under this Agreement
or make or provide any such payment or benefits if such payment or provision of
such benefits would, as a result, be subject to tax under Section 409A. If, in
the good faith judgment of the Company, any provision of this Agreement could
cause the Executive to be subject to adverse or unintended tax consequences
under Section 409A, such provision shall be modified by the Company in its sole
discretion to maintain, to the maximum extent practicable, the original intent
of the applicable provision without contravening the requirements of
Section 409A of the Code. This Section 8(a) does not create an obligation on the
part of the Company to modify this Agreement and does not guarantee that the
amounts or benefits owed under this Agreement will not be subject to tax,
interest and penalties under Section 409A.

(b) Anything in this Agreement to the contrary notwithstanding, each payment of
compensation made to the Executive shall be treated as a separate and distinct
installment payment from all other such payments for purposes of Section 409A.
The actual date of payment pursuant to this Agreement shall be within the sole
discretion of the Company. In no event may the Executive be permitted to control
the year in which payment occurs. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A: (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and (iii) such payments shall be made on or before the last day of the
Participant’s taxable year following the taxable year in which the expense
occurred, or such earlier date as required hereunder.

(c) Notwithstanding any other provision of this Agreement, to the extent that
the right to any payment (including the provision of benefits) hereunder
provides for the “deferral of compensation” within the meaning of
Section 409A(d)(1), if the Executive is a “Specified Executive” within the
meaning of Section 409A(a)(2)(B)(i) on the date of the Executive’s Separation
from Service, then no such payment shall be made or commence during the period
beginning on the date of the Executive’s Separation from Service and ending on
the date that is six (6) months following the Executive’s Separation from
Service or, if earlier, on the date of the Executive’s death. The amount of any
payment that would otherwise be paid to the Executive during this period shall
instead be paid to the Executive on the fifteenth (15th) day of the first
calendar month following the end of the six (6)-month period.

9. Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment. The Employee shall have no right, title or interest whatsoever in or to
any investments which the Company may make to aid the

 

7



--------------------------------------------------------------------------------

Company in meeting its obligations hereunder. To the extent that any person
acquires a right to receive payments from the Company hereunder, such right
shall be no greater than the right of an unsecured creditor of the Company.

10. Representation and Warranty. The Executive represents and warrants that he
is not subject to any non-competition covenant or any other agreement with any
party that would in any manner restrict or limit his ability to render the
services required of him hereunder.

11. Assignment. This Agreement may be assigned by the Company. The Executive may
not assign or delegate his duties under this Agreement.

12. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

13. Withholding. Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required or permitted to be withheld by law or contract.

14. Amendment; Waiver. Subject to Section 8, this Agreement may not be modified,
amended or waived in any manner, except by an instrument in writing signed by
both parties hereto. The waiver by either party of compliance with any provision
of this Agreement by the other party (including the failure to insist upon
strict compliance with any term, covenant or condition) shall not operate or be
construed as a waiver of (i) any other provision of this Agreement, or (ii) any
subsequent breach by such party of a provision of this Agreement.

15. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be subject to, and interpreted and construed in accordance with,
the laws of the State of California applicable to contracts executed in and to
be performed in that State.

16. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in Los Angeles County, California in accordance with the rules of
the American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by the Executive, or
if such two individuals cannot agree on the selection of the arbitrator, who
shall be selected by the American Arbitration Association.

17. Survival of Certain Provisions. The rights and obligations set forth in this
Agreement that, by their terms, extend beyond the Term shall survive the Term.

18. Entire Agreement. This Agreement and the Non-Competition Agreement contains
the entire agreement and understanding of the parties hereto with respect to the
matters covered herein, and supersedes all prior or contemporaneous
negotiations, commitments, agreements and writings with respect to the subject
matter hereof. All such other negotiations, commitments, agreements and writings
shall have no further force or effect, and the parties to

 

8



--------------------------------------------------------------------------------

any such other negotiation, commitment, agreement or writing shall have no
further rights or obligations thereunder.

19. Severability. In the event any provision or part of this Agreement is found
to be invalid or unenforceable, only that particular provision or part so found,
and not the entire Agreement, will be inoperative.

20. Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

21. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

22. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

if to the Company:

IMAX Corporation

902 Broadway

20th Floor

New York, NY 10010

Attention: Chief Legal Officer

if to the Executive:

On file with Company.

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery or express courier, upon receipt or
(ii) if sent by electronic mail, upon receipt by the sender of confirmation of
such transmission; provided, however, that any electronic mail will be deemed
received and effective only if followed, within 48 hours, by a hard copy sent by
certified United States mail or express courier.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement on March 23, 2018, with effect as of February 15, 2018.

 

IMAX CORPORATION By:  

/s/ Carrie Lindzon-Jacobs

Name:   Carrie Lindzon-Jacobs Title:   Chief Human Resources Officer & Executive
Vice President

 

By:  

/s/ Ed MacNeil

Name:   Edward MacNeil Title:   Senior Vice President, Finance

 

DON SAVANT

/s/ Don Savant

 

10



--------------------------------------------------------------------------------

EXHIBIT A

Override Commissions for all Territories:

 

•    Sale Agreement:    $8,550 •    Hybrid:    $7,500 •    JV (any tier):   
$5,000

All override commissions are 100% payable on Theater Opening. The override
amounts set forth above are subject to change by the Company at its discretion,
upon notice to the Executive.

Departure from Company: Upon termination or resignation from the Company, the
Executive will receive payment of ongoing commissions as follows, on the normal
payment schedule:

a. Termination for Cause: The Employee receives no commissions.

b. Termination without Cause within 12 months following a change of control
(other than Rich Gelfond buying the Company, in which case commissions will be
payable pursuant to Section c. below): The Executive receives 100% of his
commissions.

c. Termination without Cause (no change of control): The Executive receives 75%
of his commissions.

d. Termination due to death or Disability: The Executive receives 100% of his
commissions.

e. Resignation by Executive: The Executive receives 50% of his commissions.

f. Company offers Executive a new agreement on substantially similar terms upon
expiration of the Term, but Executive does not renew: The Executive receives 50%
of his commissions.

g. Company does not offer Executive a new agreement upon expiration of the Term:
The Executive receives 75% of his commissions.

 

A